EXHIBIT 10.7


DSL.NET, INC.
50 BARNES PARK NORTH, SUITE 104
WALLINGFORD, CT 06492


August 28, 2006


David F. Struwas
c/o DSL.net, Inc.
50 Barnes Park North, Suite 104
Wallingford, CT 06492


Re: Retention Bonus


Dear Dave:


As you know, DSL.net, Inc. (the “Company”) entered into a Purchase Agreement
with MegaPath Inc. and a wholly-owned subsidiary of MegaPath Inc. (“MegaPath”)
on August 22, 2006 (the “Purchase Agreement”). It is a condition to the closing
of the financing transaction contemplated by the Agreement (the “Financing”)
that the Company have entered into this agreement with you.


In recognition of your historic valuable contributions to the success of the
Company and your continuing value to the Company during the period following the
closing of the Financing, to incent you to remain as an employee of the Company,
and in consideration for the mutual covenants set out herein, the Company is
prepared to offer to you the following:



·     
Provided that you remain employed by the Company up until February 28, 2007 (the
“Retention Date”), you will be paid a retention bonus (the “Retention Bonus”)
equal to three months of your current base salary. The Company will withhold and
remit all applicable deductions from the Retention Bonus, which will be paid to
you within five (5) business days of the Retention Date. If your employment with
the Company is terminated by you or by the Company for any reason prior to the
Retention Date, you will not be paid the Retention Bonus.

 
Except as expressly amended herein, nothing in this agreement alters or amends
the terms of your employment with the Company as at the Effective Date (as
defined below) of this letter. This agreement becomes effective (the “Effective
Date”) on the later of the date that the Company receives from you an executed
copy of this agreement and the closing of the Financing.


The benefits set forth herein are being made available to you in recognition of
your unique knowledge and skills and in consideration for your continuing
loyalty and dedication to the Company during this important period, and are in
addition to your current compensation and any other benefits to which you are or
may become entitled. This agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Please acknowledge your receipt of this agreement by signing one copy of this
letter and returning it to the undersigned.




Yours truly,


DSL.net, Inc.


Per order of the Board of Directors






By:  /s/ Walter Keisch                                  
Name: Walter Keisch
Title:   Chief Financial Officer










Agreed to this 28th day of August, 2006:








/s/ David F. Struwas                                                          
          
David F. Struwas



